Breese, J. There is no question about the power of courts of chancery to grant relief against judgments obtained by fraud, or by the occurrence of such accidents as the party could not foresee and provide against. Propst v. Meadows, 13 Ill. 157; Nelson v. Rockwell, 14 id. 376. Proceedings to set such a judgment aside, being purely original, they may be instituted either at law or in equity, at the option of the injured party. 2 Leading Oases in Equity, Hare & Wallace, 97. In the case of The Marine Insurance Co. of Alexandria v. Hodgson, 7 Cranch, 332, Chief Justice Marshall stated the rule which prevails in such cases in this language: “ It may safely be said, that any fact which clearly proves it to be against conscience to execute a judgment, and of which the injured party could not have availed himself in a court of law; or of which he might have availed himself at law, but was prevented by fraud or accident, unmixed with any fault or negligence in himself or his agents, will justify an application to a court of chancery.” But a party cannot ask for relief in equity on the ground that he has failed or omitted to make a legal defense at law. Ib. And this rule is absolutely inflexible, and cannot he violated even when the judgment in question is manifestly wrong in law and in fact, or when the effect of allowing it to stand, will be to compel the payment of a debt which the defendant does not owe, or which he owes to a third party, unless it shall appear it was obtained by fraud or was the result of accident or mistake. Buckmaster v Grundy, 3 Gilm. 626; State Bank v. Stanton, 2 id. 332. Testing this case by these principles, it is apparent no ground was shown for the interposition of a court of equity. Ho fraud is shown on the part of the plaintiff in the suit, or any of his agents—no unforeseen accident occurred, to deprive the complainant of the opportunity of making every possible defense to the suit—no deception was practiced by any one toward him, unless it was by his own partner and agent, H. Reinback, and which must be visited upon him. It was in the power of the complainant, in defending the suit at law, to plead payment of the note, and to call upon the plaintiff in the action to discover on oath the fact of payment. He did not do so—he did not avail himself of a defense which could have been made at law, if it existed. . The Van Winkles deny, on oath, all the matters charged in the bill, and there are no circumstances proved sufficient to discredit their answers. The presumption is very strong indeed, that the debt was unpaid, and that complainant was the responsible party. Had it been shown, that the plaintiff in the judgment had colluded with Reinback, to throw complainant off his guard, by promising to retain counsel to defend the suit, then indeed, some semblance of fraud might be discoverable. But there is nothing of the kind. Reinback, his partner, failing to employ counsel, he employed counsel himself, and went to trial on the general issue. Payment could have been shown under that plea, and a bill for discovery filed, to search the conscience of the plaintiff. He did not avail himself of it, and - must bear the consequences of his own neglect. There is no ground for the interference of a court of equity. The decree must be affirmed. Deoree affirmed.